Irving L. Levey, J.
Defendant Trade Bank and Trust Company moves for dismissal of the complaint for legal insufficiency. Plaintiff was the maker of a check drawn on the defendant the Chase Manhattan Bank and the moving defendant was the collecting bank. The payee’s indorsement was forged. No cause of action exists in favor of the drawer against the moving defendant, the collecting bank (Trojan Pub. Corp. v. Manufacturers Trust Co., 298 N. Y. 771). Sales Promotion Executives Assn. v. Schlinger & Weiss (234 N. Y. S. 2d 785) on which plaintiff relies is an action by the payee, not by the drawer, against the defendant to which the checks were delivered on the forged indorsement of the payee. As an action by the payee, that case is not controlling and nothing therein is inconsistent with Trojan v. Manufacturers Trust Co. (supra). The motion is granted and the complaint is dismissed as to the moving defendant.